Citation Nr: 1720360	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  09-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial compensable evaluation for hypertension prior to June 7, 2016, and in excess of 20 percent thereafter. 

2. Entitlement to an initial evaluation in excess of 10 percent for a mood disorder with posttraumatic stress disorder (PTSD), prior to April 3, 2014, and in excess of 70 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability.

 5.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability prior to May 3, 2009, and in excess of 20 percent thereafter.

 6. Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active service from November 1998 to March 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2012 and September 2015, the Board remanded the issues for additional development.

In June 2016, the RO granted a 20 percent rating for hypertension, effective from June 7, 2016.  The issue remains on appeal as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of the disability rating of the left knee, right shoulder, and cervical spine disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From March 7, 2008, to April 2, 2014, the Veteran's hypertension was productive of a history of diastolic pressure of 100 or more and required continuous medication for control; diastolic pressure was not predominantly 110 or more nor was systolic pressure 200 or more.

2.  From April 3, 2014, the Veteran's hypertension was productive of diastolic pressure predominantly 110 or more; diastolic pressure was not predominantly 120 or more.

3.  From March 7, 2008, to July 5, 2009, the Veteran's mood disorder with PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, and mild memory loss.

4.  From July 6, 2009, the Veteran's mood disorder with PTSD has been productive of no more than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: occasional thoughts of suicide; chronic depression; irritability and anger outbursts; occasional neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, and no more, for hypertension from March 7, 2008, to April 2, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2016).

2.  The criteria for a 20 percent disability rating from April 3, 2014, and no more, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2016).

3.  The criteria for an initial 30 percent rating, and no more, for mood disorder with PTSD from March 7, 2008, to July 5, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Codes 9435, 9411 (2016).

4.  The criteria for a 70 percent disability rating, and no more, for mood disorder with PTSD from July 6, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Codes 9435, 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The issues on appeal arise from his disagreement with the initial disability evaluations assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The duty to assist is not abrogated by the granting of service connection.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and provided the Veteran VA examinations.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file; and the Veteran has not contended otherwise.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).



Legal Criteria and Analysis

In October 2008, the RO awarded service connection for hypertension and assigned an initial noncompensable disability evaluation effective March 7, 2008.  Additionally, the RO awarded service connection for mood disorder, not otherwise specified, with moderate depressive and anxious symptoms, and alcohol dependence and partner relational problem and assigned a 10 percent disability evaluation effective March 7, 2008.  In November 2012, the RO recharacterized the Veteran's mood disorder to include PTSD.  The 10 percent rating was continued.  However, in June 2014, the Veteran's mood disorder with PTSD was increased to 70 percent disabling effective April 3, 2014.  In June 2016, the RO awarded an increased 20 percent rating for hypertension effective June 7, 2016.  The issues remain on appeal as less than the maximum benefit available was awarded.  See AB, 6 Vet. App. at 38.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016). The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).




Hypertension

The Veteran's hypertension has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7101, as noncompensable prior to June 7, 2016, and 20 percent disabling thereafter.  Under the General Formula for Diseases of the Heart, Diagnostic Code 7101, a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  For the next higher 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more.  A 40 percent disability evaluation requires diastolic pressure predominantly 120 or more, and a 60 percent disability evaluation requires diastolic blood pressure to be predominantly 130 or more.  Id.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.21.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that an initial 10 percent rating, and no higher, is warranted from March 7, 2008, to April 2, 2014; a 20 percent rating, and no higher, is warranted from April 3, 2014.  38 C.F.R. § 4.7; see Fenderson, supra; Hart, supra.   

In this regard, prior to April 3, 2014, the medical evidence shows that the Veteran's hypertension had a history of diastolic pressure of 100 or more and required continuous medication for control.  There was an isolated reading of 159/112 in April 2012, but diastolic pressure was otherwise not predominantly 110 or more.  Indeed, VA outpatient treatment records reveal the Veteran's blood pressure readings were variously recorded as follows: 154/108 in May 2009; 180/100 in March 2010; 163/106 in May 2011; and 142/106 in January 2013.  Private treatment records also contain blood pressure readings with diastolic pressure of 100 or more, to include 150/100 in January 2012, 140/100 in March 2012, 140/100 in April 2012, 138/104 and 148/108 in November 2012, 150/100 in January 2013, and 148/108 in May 2013.

On VA examination dated April 3, 2014, the examiner indicated that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more; clearly, this is refuted by the evidence delineated above.  However, the Veteran was taking Exforge (Amlodipine and Valsartan) to control his hypertension and because he did not take his medication that day, blood pressure readings were 140/114, 136/116, and 140/114.  The average blood pressure readings were 138/114, which clearly shows that without medication the Veteran's diastolic pressure was predominantly 110 or more as of this date to warrant a 20 percent rating, but not predominantly 120 or more.  

VA outpatient treatment records note the Veteran's blood pressure was 160/112 in April 2016 and November 2016.  On examination in June 2016, the average blood pressure reading was 152/110 (154/112, 150/110, and 152/108).  The examiner noted when untreated the Veteran's diastolic pressure was over 110, but blood pressure improved to below 100 when the Veteran was taking prescribed medication. 

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for an initial 10 percent rating from March 7, 2008, to April 2, 2014, and 20 percent from April 3, 2014, and no higher, for hypertension.  38 C.F.R. § 4.7 (2016).  

In reaching the above determination, the Board has also considered the Veteran's statements that higher ratings are warranted.  In this case, the Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, these statements have been considered by both the Board and the VA examiners.  His statements, however, are not competent evidence to identify a specific level of disability relating his hypertension to the appropriate rating criteria.  Importantly, the medical findings, as provided in the VA examination reports, VA outpatient and private treatment records, considered the Veteran's statements, to include reports of elevated blood pressure readings at home, as to the manifestations of his hypertension, and directly addressed the criteria under which the Veteran's hypertension has been evaluated.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the ratings assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, and have been granted as set forth above.   See Fenderson, 12 Vet. App. at 125-126; see also Hart, supra.   

Mood Disorder with PTSD

The Veteran's mood disorder with PTSD has been assigned an initial 10 percent disability evaluation effective March 7, 2008, and a 70 percent from April 3, 2014, under the provisions of the General Rating Formula for Mental Disorders, under 
38 C.F.R. § 4.130, Diagnostic Codes 9435-9411.  The hyphenated diagnostic code indicates that unspecified depressive disorder, under Diagnostic Code 9435 is the service-connected disorder, and PTSD under Diagnostic Code 9411, is the residual condition.  38 C.F.R. § 4.27 (2016). 

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Codes 9435, 9411.

A 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

The Board notes that the DSM-IV has been recently updated with the 5th Edition (DSM V).  Effective March 19, 2015, VA adopted as final, without change, its' interim rule amending the portion of its Schedule for Rating Disabilities (i.e. 
38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308 (March 19, 2015).  However, the provisions of the rule only apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. During his period of appeal, the Veteran's symptoms associated with the service-connected mood disorder with PTSD have been addressed by the 2008 and 2011 examiners under the DSM-IV and the 2014 and 2016 examiners under the DSM-V.

Having carefully considered the issue in light of the evidence of record, as well as the applicable law and regulation, the Board finds that an initial 30 percent rating, and no higher, is warranted from March 7, 2008, to July 5, 2009; a 70 percent rating, and no higher, is warranted from July 6, 2009.  38 C.F.R. § 4.7; see Fenderson, supra; Hart, supra.   

In this regard, the evidence dated prior to July 6, 2009, shows the Veteran's mood disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  

Notably, on VA examination in July 2008, the Veteran reported depressive feelings.  He was in the process of divorcing his second wife.  The Veteran reported drinking excessively and sleep disturbance.  He had some hypomanic symptoms at times with slightly increased spending, decreased need for sleep, and increased energy, but no clear-cut grandiosity or flight of ideas or significant pressure.  He complained of generalized anxiety, but denied panic attacks, obsessive compulsion symptoms, and auditory or visual hallucinations.  He did report some paranoia at times, but denied any inappropriate behavior.  He had some intermittent suicidal thinking but denied any active plans or history of attempts.  He denied homicidal ideation.  He was not currently seeking mental health treatment or taking any psychotropic medications.  The Veteran was employed full time with no problems on the job and did not miss a lot of work.  

Mental status examination showed the Veteran was articulate and thought processes were logical and goal-oriented.  He had good cognitive functioning with only minor deficits or working memory/short term memory.  His social functioning was grossly intact but he was somewhat isolative.  While he was assigned a GAF score of 57, for moderate symptoms for the last three to six months, the examiner indicated that the Veteran's mood disorder signs and symptoms were transient or mild and there was decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for an initial 30 percent rating from March 7, 2008, to July 5, 2009.  38 C.F.R. § 4.7.  The evidence of record, however, does not warrant a rating higher than 30 percent prior to July 6, 2009.  Although the evidence shows that the Veteran had some disturbance of motivation and mood (e.g., depression and anxiety); this is clearly accounted for in the 30 percent rating.  The Board has also considered the impairment caused by symptoms that are not specifically listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran's sleep impairment is contemplated in the criteria for a 30 percent evaluation.  

Similarly, while he did report some paranoia at times and intermittent suicidal thinking, there is no indication that he experiences these symptoms on the near continuous basis that might more nearly resemble a rating in excess of 30 percent.  The VA examiner in 2008 considered all of these symptoms and opined that they were transient or mild and there was decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

From July 6, 2009, the date of his initial mental health assessment, there was a clear decline in the Veteran's functioning due to his mental health disability.  Although the evidence shows the Veteran variously met the criteria for a 50 percent and 70 percent rating from this point depending on his fluctuating symptomatology, the Board has afforded the Veteran all reasonable doubt and granted the 70 percent rating from the date of initial evaluation based upon the totality of the evidence.  However, at no time since July 6, 2009, has the Veteran's mood disorder with PTSD been productive of total social and occupational impairment so as to warrant a 100 percent rating.  

In this regard, VA outpatient treatment records show that at the initial visit he reported that he drank a lot, awoke sweating, was depressed, had loss of energy and had some auditory and visual hallucinations.  He was assigned a GAF score of 45 for serious symptoms.  An additional entry in July 2009 noted the Veteran was alert and hygiene was good.  His mood was depressed and he complained of gaps in his memory.  He denied any suicidal or homicidal ideation.  Insight was poor and judgment was fair.  He again reported sleep problems and a tendency to isolate in September 2009.  He denied suicidal and homicidal ideation.  Insight and judgment were fair.  His affect was calm. 

On VA examination in 2011, the Veteran continued to endorse insomnia, as well as nightmares with waking up sweating and startled one to two times per week.  He further complained of increased startle response, hypervigilance, and paranoia.  He was mistrustful of people.  He had anger outbursts a few times per week and chronic depression.  He indicated that he did conduct nightly patrols to make sure everything in his house was secure.  He had feelings of detachment and avoided conversations about his military experiences.  With regard to concentrating and remembering, the Veteran indicated that he had difficulty reading and studying at school without frequent breaks.  

On mental status examination, the Veteran did not have impairment of thought process or communication.  He denied delusions and hallucinations.  There was no inappropriate behavior.  There were no current suicidal thoughts or intent.  The Veteran was able to maintain personal hygiene and basic activities of daily living.  Orientation was normal.  There was no memory loss or impairment.  The Veteran did not have any obsessive or ritualistic behavior.  He did not have any irrelevant, illogical or obscure speech patterns.  He did not have panic attacks.  He did have moderate depression, which had been chronic for the past two years.  The examiner indicated that low self-esteem and sensitivity to rejection hampered the Veteran's ability to search for and obtain employment; however, the examiner had previously noted that the Veteran was unemployed at the time of examination not due to his mental disorder but from being laid off and lack of job opportunities.  He did indicate that he had been written up at his past job for anger issues and poor attendance.  The Veteran did not have impaired impulse control.  He was diagnosed with PTSD and major depressive disorder secondary to the PTSD, as well as substance abuse.  He was assigned a GAF of 60 for moderate symptoms.  The examiner indicated that there was reduced reliability and productivity due to PTSD/mental condition signs and symptoms. 

VA outpatient treatment records indicate the Veteran began outpatient mental health treatment in September 2010 and was seen monthly for outpatient mental health treatment from September 2010 to May 2011, when he was seen about every two months.  Treatment notes dated in 2010 acknowledge that the Veteran had thoughts about taking his life previously, but denied any current suicidal ideation, homicidal ideation, or auditory or visual hallucinations.  See e.g. October 2010.  They document complaints of nightmares, avoidance behaviors, constantly being on guard, watchful, or easily startled, and feeling numb or detached from others.  The majority of treatment notes dated in 2011 reveal the Veteran did not have any suicidal ideation, homicidal ideation, or auditory or visual hallucinations.  Though in December 2011, the Veteran indicated he felt like shooting himself due to being overwhelmed with his stressors.  However, he decided not to harm himself because his girlfriend came home and was supportive.   In 2011, the Veteran was also enrolled in school and a work study program through VA. 

Entries dated in 2012 show the Veteran did not have any current suicidal or homicidal ideation or auditory/visual hallucinations.  He complained of problems with sleep, irritability, difficulty concentrating, loss of interest, emotional numbing, hypervigilance, and exaggerated startle response.  An entry dated in January 2012 shows the Veteran declined a referral to the noncombat PTS program.  In January 2014, an entry reveals that the Veteran had no contact with the mental health clinic for over one year and had not responded to outreach efforts to re-engage in treatment. 

On VA examination in April 2014, the examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The Veteran endorsed recurrent distressing dreams, avoidance behaviors, persistent negative state, markedly diminished interests, feelings of detachment or estrangement from others, irritability and anger outbursts, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  He further reported depressed mood, anxiety, mild memory loss, disturbances of motivation and mood, difficulty adapting to stressful circumstances, and suicidal ideation (though no current thoughts).  He was fully oriented, dressed in clean clothes, but his affect was a little anxious.  

He was working full time as an engineer for a cable company at the time of examination, but indicated that he had been talked to about his appearance and had some milder problems with concentration.  The examiner found that the Veteran was likely to be very mildly impaired in a work environment that required frequent interactions with customers, co-workers, or supervisors or in an environment that required sustained concentration and focus.  He was not likely to be impaired in a work environment that required frequent driving, contained moving machinery or equipment, a fast paced, complex, or frequently changing environment, or one that required a rigid adherence to a set work schedule. 

VA outpatient treatment records dated in 2014 and 2015 do not show total occupational or social impairment.  There were some thoughts about hurting himself in September 2014, but he had no intent or plan to act on those feelings.  Thereafter in December 2014 and January 2015 he denied any current suicidal or homicidal ideation, or any auditory or visual hallucinations.  

Finally, on VA examination in June 2016, the examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He was employed as an IT engineer for a cable company and reported excelling in his productivity and having received highly positive feedback from his supervisors.  He denied any current suicidal or homicidal ideation.  The Veteran did self-medicate his symptoms with substance use.  His hygiene was good.  He was alert and oriented to all spheres and his thought processes were linear, logical and goal directed.  He had intact judgment and impulse control.  He had a supportive family relationship.  The examiner noted the Veteran endorsed fewer symptoms and distress then when last interviewed in 2014, but that his fluctuations in mood suggested that he performed best in a position where there was low stress, flexibility, and no time pressure.  Due to his irritability and anger he worked best in an environment where he could perform tasks alone or with minimal intrusion from others.  

The Veteran's disability picture, as described above, is found to most nearly approximate the criteria for a 70 percent rating from July 6, 2009.  38 C.F.R. § 4.7.  The evidence of record, however, does not warrant a rating higher than 70 percent from this date.  Although the evidence shows that the Veteran had some thoughts of suicide, there is no indication that he experiences these thoughts on a persistent basis.  38 C.F.R. § 4.130; Mauerhan, supra.   Moreover, as noted at the outset, the Veteran's symptoms appeared to fluctuate since July 6, 2009, and were not of the same severity throughout this time period.  Notably, the 2016 VA examiner found the Veteran's mood disorder with PTSD "significantly improved since his previous examinations."  However, as previously indicated, the Board has based the 70 percent rating on the totality of the evidence.    

In reaching the above determination, the Board has also considered the Veteran's statements that higher ratings are warranted.  Layno, 6 Vet. App. at 469.  Indeed, these statements have been considered by both the Board and the VA examiners.  His statements, however, are not competent evidence to identify a specific level of disability relating his mood disorder with PTSD to the appropriate rating criteria.  Importantly, the medical findings, as provided in the VA examination reports and VA outpatient records, considered the Veteran's statements as to the manifestations of his service-connected mood disorder with PTSD and directly addressed the criteria under which the Veteran's service-connected mood disorder with PTSD has been evaluated.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the ratings assigned in the instant decision.  See Schafrath, 1 Vet. App. at 593.  Staged ratings have been considered and found to be warranted as discussed above.  Fenderson, supra;  Hart, supra. 


ORDER

An initial 10 percent rating, and no more, for hypertension is granted from March 7, 2008, to April 2, 2014, subject to the controlling regulations governing monetary awards.  

A 20 percent, and no more, for hypertension is granted from April 3, 2014,  subject to the controlling regulations governing monetary awards.  

An initial 30 percent rating, and no more, for mood disorder with PTSD is granted from March 7, 2008, to July 5, 2009, subject to the controlling regulations governing monetary awards.  

A 70 percent, and no more, for mood disorder with PTSD is granted from July 6, 2009, subject to the controlling regulations governing monetary awards.  


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran with claims pertaining to his right shoulder, left knee, and cervical spine disabilities.  See 38 C.F.R. § 3.159 . VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A . 

A new precedential opinion that directly impacts on this case has been issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016) (regarding adequacy of range of motion testing 38 C.F.R. § 4.71a ), the Court held that the final sentence of 38 C.F.R. § 4.59  creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The June 2016 VA cervical spine, knee, and shoulder examination reports do not comply with Correia.  Accordingly, additional examinations to address the Correia deficiencies are necessary. 

The matter of entitlement to a TDIU rating is inextricably intertwined with the increased rating claims, and consideration of that matter must be deferred pending resolution of the increased rating issues.  Harris v. Derwinski, 1 Vet. App. 180  (1991).

 Accordingly, the case is REMANDED for the following:

The RO should arrange for an orthopedic examination of the Veteran to assess the severity of his service connected cervical spine, left knee, and right shoulder disabilities.  The examiner must include rationale with all opinions.

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158   (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the cervical spine, left knee, and/or right shoulder cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

 (b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the cervical spine, left knee, and right shoulder.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must provide an explanation why that is so. 

(c) For the left knee, the examiner is asked to identify whether there is instability, subluxation, or effusion into the joint. 

(d) For the cervical spine, the examiner is asked to identify all neurological abnormalities resulting from his service-connected disability.  The examiner is also asked to identify whether the Veteran has intervertebral disc syndrome, and if so, an estimate on the duration of incapacitating episodes in the preceding 12-month period.

(e) For the right shoulder, the examiner is asked to identify whether limited motion is at shoulder level; midway between side and shoulder level; or, to 25 degrees from side.  The examiner is asked whether he has impairment of the humerus, clavicle, or scapula. 

(f) The examiner is asked to provide an opinion on the functional impact/limitation of each disability on the Veteran's ability to work.


If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


